Case 4:19-cr-00040-RAJ-RJK Document 13 Filed 10/01/19 Page 1 of 6 PageID# 36

                                                                                             FILED
                                                                                        IN OPEN COURT


                    DSr THE UNITED STATES DISTRICT COURT FOR THE
                                                                                        OCT        2019
                             EASTERN DISTRICT OF VIRGINIA

                                     Newport News Division                         CLERK, U.S. DISTRICT COURT
                                                                                          NORFOLK.VA

UNITED STATES OF AMERICA                      )
                                              )
               V.                             ) Criminal No.4:19cr40
                                              )
JOSEPH W.POWELL,                              )
                                              )
               Defendant.                     )

                                   STATEMENT OF FACTS

       By signing below,the parties stipulate thatthe following facts are true and correct, and that

had the matter gone to trial the United States Would have proven them beyond a reasonable doubt,

by competent and admissible evidence.

       1.      As alleged in Count Ten ofthe Indictment, on or about May 31,2016,JOSEPH W.

POWELL,the defendant herein, while onboard Newport News Naval Shipyard,knowingly made

false statements when he logged into Newport News Shipyard's(NNS)Electronic Record System

(ERS)using his NNS employee identification badge and secure password, and entered the weld

record for joint number J0750, and certified the weld joint record as satisfactory, when in fact he

had not inspected this particular weld joint in the manner required or reported.

       2.      Newport News Shipbuilding("NNS"), a division of Huntington Ingalls Industries

('THOti"), manufactures submarines and other ships for the United States Navy in the Newport News

Shipyard in the Commonwealth of Virginia, within the Eastern District of Virginia.

       3.      To ensure that all of the welds on these vessels are free of defects and otherwise

compliant with U.S. Military Specifications ("MilSPECs"), NNS has a separate and distinct

department,known as Code 038,responsible for inspecting welds. These inspections are a critical
Case 4:19-cr-00040-RAJ-RJK Document 13 Filed 10/01/19 Page 2 of 6 PageID# 37




last step to identify and correct welding issues before vessels are finalized for delivery to the

Department of Defense.

          4.   Weld joints connect two or more pieces of metal. Magnetic Particle Testing

(<«MT"), one of several methods employed by Non-Destructive Test("NDP')Injectors in Code

038,is a process for detecting surface and shallow subsurface flaws in weld joints. Another such

method is Eddy Current Test("ET").

          5.   If weld joints are welded improperly, they can fail.     TTie United States Navy

instituted a quality control system,the Submarine Safety Program("SUBSAFE"),which program

was designed to provide maximum reasonable assurance of watertight integrity and recovery

capability for submarines.

          6.   To track and ensure quality control with inspections, NDT Inspectors in Code 038

certify their MT and ET inspections using NNS's Electronic Record System ("ERS"). The ERS

is the electronic system used by NNS that records and captures certain work in progress within die

shipyard related to among other things, NDT inspections. ERS falls within the jurisdiction ofthe

United States Navy and the Department ofDefense,both executive branch agencies ofthe United

States.


          7.   ITie electronic certification process on ERS is a standard procedure and it becomes

the permanent inspection record of a particular weld joint. Additionally, after performing an MT

inspection,in accordance with NNS policy Q-1060.5,inspectors are required to notate on approved

welds,"MT OK," their personnel number(PERN), name, and the date of the inspection on the

weldjoint itself.

          8.   In or about November 2012, JOSEPH W. POWELL,the defendant herein, was

hired by NNS to be an NDT Inspector in Code 038,ia Newport News,Virginia. While employed
Case 4:19-cr-00040-RAJ-RJK Document 13 Filed 10/01/19 Page 3 of 6 PageID# 38




by NNS,the defendant's personnel number("PERN") was N00082133. As an NDT Inspector,

the defendant performed MX and ET inspections on vessels such as Virginia Class Submarines

and Aircraft Carriers.

       9.      The defendant had extensive training on and familiarity with the proper protocol

for MX and EX inspections. He received Ms Level 11 MX inspection certification in February 2013

and EX certification in 2014. The defendant also coached and helped train new NDX inspectors

in Code 038, served on tiie Continuous Improvement Team for Code 038, and was awarded

multiple Model ofExcellence Awards for Ms work on tiie team.

       10.     hi or about 2015 and 2016,Code 038 had a vacantforeman position. The defendant

was selected to serve as the acting ("make-up") supervisor for Code 038 firom in or about May

2015 to August 2015, and j&om in or about January 2016 to April 2016. The defendant was also

a candidate to fill the vacant foreman position in Code 038.

       11.     In or about June 1,2016,MNS received information that the defendant appeared to

have certified the MX inspection of a weld joint JH008-1, Hull 792, in ERS without conducting

the requisite inspection protocol.      As a result of tMs mformation, NNS imtiated an

inquiry/inspection.

       12.     When questioned on June 1, 2016,POWELL told NNS Examiners, among other

things, that he had used die prod machine, that C.S,, the make-up supervisor at fhe time, helped

bim conductthe inspection since two people were needed to use the prod macMne on this particular

job, POWELL stated that he just did not mark the weld joint as required by procedure and that it

was an oversight. POWELL went on to say that there was no MX powder present on or around

the weld joint because he cleaned up all the powder with a rag and there were no prod marla
Case 4:19-cr-00040-RAJ-RJK Document 13 Filed 10/01/19 Page 4 of 6 PageID# 39




       13.      On June 1, 2016, the Examiner then questioned C.S., who denied assisting

POWELL with the inspection. POWELL subsequently admitted that he had notinspected thejoint

as indicated.

       14.      Various welds certified by the defendant in ERS subsequently were investigated by

NNS in Jime 2016, which led to the identification of additional welds that were not in acceptable

condition for inspection, did not contain the required physical markings indicating an inspection

had been completed, nor had residue or powder on or around the job from the inspection

equipment.

       15.      On June 3,2016,NNS Examiners went to investigate 4 additional weld joints that

had been approved in ERS by POWELL on June 1, 2016. Examiners found 3 of weld joints

covered witii grease from previous machining, making MT inspection impossible and 1 ofthe 3

weld joints had staging blocking 1/3 of the job from being accessible for inspection. When

questioned about the issues with the threejoints,POWTELL stated he had used water to remove the

grease and the staging was not there when he inspected thejob just days prior. An NNS Examiner

asked a welder working in the immediate location of the three weld joints how long the staging

had been there and the welder stated that the staging had been in place for 3 weeks.

       16.      Based on the findings ofNNS's initial investigation in June 2016,NNS undertook

an extensive re-inspection process of weld joints previously certified by the defendant iu ERS m

order to determine a "bounding period." That is, NNS investigated how far back to go m its re-

inspection efforts in order to ensure no adverse impact remained on vessels delivered to the

Department of Defense. NNS inspection persoimel and management determined the "bounding

period" to be fiom December 10, 2015 to June 1, 2016, on a total of eight submarines and one
Case 4:19-cr-00040-RAJ-RJK Document 13 Filed 10/01/19 Page 5 of 6 PageID# 40




Aircraft Carrier - all of which were under manufacture or repair by NNfS for the United States

Navy and Department ofDefense.

        17.     Numerous NDT weldjoints certified by the defendant in ERS were re-in^ected.

The re-inspections revealed that a number of weld joints previously certified by the defendant as

being satisfactory were,in the opinion ofthe personnel who did the re-inspections, in fact,

unsatisfactory, as these weld joints contamed indications or defects subject to rejection, and

specifically required repair by a welder.

        18.      The parties agree for sentencing purposes that the estimated loss to the United

States attributable to POWELL'S false certifications of MT weld inspections fi-om in or about

December 2015 through June 2016 is approximately $43,500.

        19.     The defendant further stipulates and agrees that his participation in the events

desaibed was undertaken knowingly, intentionally, and unlawfully and not as a result of an

accident, mistake or other innocent reason. The defendant acknowledges that the foregoing

statement offacts does not describe all ofthe defendant's conduct relating to the offense charged

in this case nor does it identify all ofthe persons with whom the defendant may have engaged in

illegal activities.

                                              Respectfully Submitted,

                                              G.ZAGHARY TERWILLIGER
                                              UNITED STATES ATTORNEY



                                       By:
                                              Brian J. Samuels
                                              Assistant United States Attorney
Case 4:19-cr-00040-RAJ-RJK Document 13 Filed 10/01/19 Page 6 of 6 PageID# 41




       After consulting with my attorney,I hereby stipulate that the above Statement ofFacts

are true and accurate, and that had the matter proceeded to trial, the United States could prove

these facts beyond a reasonable doubt.



                                             Defendant



       I am counsel for JOSEPH W.POWELL. I have carefully reviewed the above Statement

ofFacts with him. To my knowledge, his decision to stipulate to these facts is an informed and

voluntary one.


                                             Lawrence H. Woodward,Jr.,'^Esq.
                                             Counsel for the Defendant
